Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/28/2022 has been entered.


DETAILED ACTION
Claims 9-11, 13 and 16-18 are pending in the Claim Set filed 2/9/2022.
Claims 9 and 11 have been amended.
Claims 1-8, 12, 14 and 15 are canceled. 
Applicants elected Group II: claims 9-12, in the reply filed on 3/29/2021. Further, Applicants elected a species (A) resins: PLGA.
Herein, claims 9-11, 13 and 16-18 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections
The rejection of claims 9-18 under 35 U.S.C. 103(a) as being unpatentable over Zhou et al (Effect of the Solvent on the Particle Morphology of Spray Dried PMMA, Journal of Materials Science, December 31,2001,p.3759, cited in IDS filed 2/03/2021) [Zhou] in view of Qutachi et al (Injectable and porous PLGA microspheres that form highly porous scaffolds at body temperature, Acta Biomaterialia, p.5090, August, 2014) [Qutachi], Morinaga et al (US20180085314, cited in IDS filed 6/23/2020) [Morinaga] and Ohtani et al (US20090317735, of record) [Ohtani] is withdrawn.


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morinaga et al (US20180085314, cited in IDS filed 6/23/2020) [Morinaga] and Ohtani et al (US20090317735, of record) in view of Bohr et al (Pharmaceutical microparticle engineering with electrospraying: the role of mixed solvent systems in particle formation and characteristics, Journal of Material Science: Materials in Medicine 26:61, pgs. 1-13, January 2015).
Regarding claims 9-11,
Morinaga teaches a method for manufacturing particulate poly(lactic-co-glycolic) acid (PLGA), wherein the method comprises dissolving a poly(lactic-co-glycolic) acid (PLGA) in a good solvent of the PLGA to obtain a PLGA solution; and discharging the PLGA solution from at least one discharge hole having an inner diameter of less than 1.0 mm (1 micrometer) into a poor solvent of the PLGA (Abstract; [0007-0008]; ([0109-0112]; Figures 1-5; See entire document). Morinaga teaches a mixture of a good solvents comprises an alcohol and a ketone, in particular, a combination of an alcohol such as methanol, ethanol and propanol and a ketone such as acetone [0085-0095]. Morinaga does not explicitly teach that the combination of an alcohol and a ketone, e.g., methanol and acetone, is a combination of a good solvent and a poor solvent, however, a compound cannot be separated from its properties, regardless of what type of excipient it is classified as. Applicant's attention is directed to MPEP 2112.01 II, which discloses 'Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Specification discloses that a combination of a ketone and an alcohol, e.g., acetone and methanol, is an example of a good and poor solvent mixture (pages 24-27). If the prior art teaches the identical chemical structure (compounds) the properties Applicant discloses are necessarily present. Furthermore, Morinaga teaches that the PLGA polymer is dissolved in the solvent mixture, e.g., acetone and methanol, thus, implying that the solvents are reasonably compatible with each other and are not separated from each other.
	Morinaga teaches that the discharge hole has an inner diameter is not less than 1.0 µm and less than 1.0 mm [0097—0098]. Morinaga teaches dischargers of several types: film-vibration-type dischargers, Rayleigh-fission-type dischargers, liquid-vibration-type dischargers, and liquid-column-resonance-type dischargers. Morinaga teaches that each of these dischargers may apply a pressure to the solution when discharges the solution. Two or more of these dischargers can be combined. Morinaga teaches examples of the film-vibration-type dischargers include, but are not limited to, a discharger described in JP-2008-292976-A (i.e., corresponding to English version: US20090317735, subject matter described below). Morinaga teaches that this discharger includes a thin film having has multiple nozzles and a ring-like vibration generator disposed along the periphery of a deformable area of the thin film. The vibration generator is configured to vibrate the thin film [0108]. 
	Ohtani (US20090317735) teaches a toner manufacturing apparatus comprising a droplet generating unit that includes a thin film in which plural nozzles are formed, and an annular vibrating unit that is arranged at a perimeter of a deformable domain of the thin film for vibrating the thin film; a storage unit for storing a toner-containing liquid that includes at least a resin and a colorant, and for supplying the toner-containing liquid 10 to the droplet generating unit; and a granulating unit for solidifying droplets that are periodically breathed out from the nozzles of the droplet generating unit to form toner particles (Abstract; Fig. 1-21). Ohtani teaches a droplet generating process of generating droplets of a toner-containing liquid that contains at least a resin and a colorant, wherein the droplets are periodically discharged from two or more nozzles by a droplet generating unit that includes a thin film in which the nozzles are formed, and a vibrating unit for vibrating the thin film, wherein the vibrating unit (annular vibrating unit) is formed in a circular shape, and is arranged at the perimeter of a deformable domain ([0024; See entire document]).
Morinaga teaches that the particulate PLGA contains a physiologically active substance, and optionally contains other components, such as a dispersant and an additive, as necessary [0023]. Morinaga teaches that the particulate PLGA may have such a configuration that the physiologically active substance and other optional components are dispersed in the matrix of the poly(lactic-co-glycolic) acid (PLGA) [0024].
Regarding claim 18, 
Morinaga teaches that the particulate PLGA contains a physiologically active substance, and optionally contains other components, such as a dispersant and an additive, as necessary [0023]. Morinaga teaches that the particulate PLGA may have such a configuration that the physiologically active substance and other optional components are dispersed in the matrix of the poly(lactic-co-glycolic) acid (PLGA) [0024].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for producing a particle comprising discharging (i.e., jetting) a liquid comprising poly (lactic-co-glycolic) acid (PLGA) and a co-solvent, e.g., acetone and methanol, wherein the solvents are compatible with each other, wherein a vibration is imparted to the droplets of liquid comprising the PLGA and co-solvents to produce particulate poly(lactic-co-glycolic) acid (PLGA) in view of the teachings of Morinaga and Ohtani, as a whole.
	Morinaga and Ohtani do not criticize, discredit or otherwise discourage that porous particles can be produced by their method for producing particles of PLGA; yet, Morinaga and Ohtani, as a whole, do not explicitly teach a method for producing porous particles of PLGA comprising discharging (i.e., jetting) a liquid comprising PLGA and a co-solvent, e.g., acetone and methanol, wherein a vibration is imparted to the droplets of liquid comprising the PLGA and co-solvents, to produce porous particles of PLGA.
However, Bohr cures the deficiencies. 
	Bohr teaches microparticles comprising poly(lactic-co-glycolic acid) (PLGA) were prepared by electrospraying using different solvent mixtures, wherein mixtures of a good solvent, acetone, and an anti-solvent, methanol, for PLGA were provided. Bohr teaches that the morphology of the particles may be seen in Fig. 2, which shows representative SEM images from each of the microparticle samples. While the particles prepared with only acetone appear to have a relatively smooth surface, the particles prepared with varying proportions of methanol all have a rough, grain-like appearance with the roughness increasing as the methanol was increased (p.5, left bottom left column): See Fig.2 on page 7, SEM images of PLGA particles prepared using only acetone are smooth (Fig.2, sample (a); whereas, PLGA particles prepared using a co-solvent: acetone and varying amounts of methanol, samples (b, c, d, f, g and h), proportions ranging over 90:10, 75:10 and 69:31 (acetone: methanol), are all porous PLGA particles. Particularly, Bohr teaches cross sectional images of the particles captured using FIB/SEM show that the particles had varying degrees of porosity, wherein particles from sample 10D100:0 (i.e., acetone only) were hollow while particles prepared with various amounts of methanol in the solution had multiple pores (See Fig. 3 on page 8). Bohr teaches that two of the most important properties influencing particle formation in a liquid spraying technique are the solubility of the solutes in the solvent(s) and the drying kinetics of the solvent. The solubility of solutes in the solvent typically remains constant throughout the evaporation process, unless more than one solvent is used with different volatility and different solvent power (the ability of a solvent to dissolved a given solute) for the solutes (p.2, bottom left column to top right column). The solvents acetone (ACE) and methanol (MeOH) were used to form binary mixtures, with acetone being a good solvent and methanol being a poor solvent for PLGA (p.2, right column). Bohr teaches properties of the spraying solutions were examined and the resulting microparticles were characterized with regard to size, morphology, porosity, solid state form, surface chemistry and drug release (Abstract; See entire document). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized from the teachings of Bohr that a co-solvent of acetone and methanol can be used in a spraying method to produce porous PLGA particles having a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to a method for producing a particle comprising discharging (i.e., jetting) a liquid comprising poly (lactic-co-glycolic) acid (PLGA) and a co-solvent, e.g., acetone and varying amounts of methanol, wherein the co-solvents are compatible with each other, wherein a vibration is imparted to the droplets of liquid comprising the PLGA and co-solvents produce porous PLGA particles having a reasonable expectation of success in view of the teachings of Morinaga, Ohtani and Bohr, as a whole.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Morinaga, Ohtani and Bohr, as a whole.

Response to Arguments
Applicants arguments directed to Zhou et al (Effect of the Solvent on the Particle Morphology of Spray Dried PMMA, Journal of Materials Science, December 31, 2001, p.3759) and Qutachi et al (Injectable and porous PLGA microspheres that form highly porous scaffolds at body temperature, Acta Biomaterialia, p.5090, August, 2014) are moot because these references are not provided in the New Grounds of Rejection as set forth above.
Applicants argue that none of Morinaga or Ohtani suggest or mention a process which uses two compatible solvents (a good solvent and a poor solvent as in the present invention) to make a particle composition liquid (discharge liquid). Since the use of two solvents as claimed are not proposed by the secondary references, one skilled in the art would not have been motivated to use PLGA from the secondary references in a process that uses two compatible solvents.

Applicant’s arguments have been fully considered but they are not persuasive, because the teachings of Bohr cure the deficiencies of Morinaga or Ohtani, and make obvious the many advantages and the very importance of using a co-solvent such as an alcohol, e.g., methanol, and ketone, e.g., acetone, in a spraying method for producing porous PLGA particles having a reasonable expectation of success.
Applicant is reminded that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Conclusions
Allowable Subject Matter
Claims 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9-11 and 18 are rejected.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626